                 Case 2:17-cr-00234-JLR Document 16 Filed 04/19/21 Page 1 of 3




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. CR17-234 JLR

10          v.                                             DETENTION ORDER

11   FACUNDO LISARRAGA VALLES,

12                              Defendant.

13

14   Offenses charged:

15          Count 1:        Attempted Possession with Intent to Distribute Heroin in violation of 21

16          U.S.C.§§ 841(a)(1), 841(b)(1)(A), and 18 U.S.C. § 2

17   Date of Detention Hearing: On April 13, 2021, the Court held a hearing via a Zoom

18   videoconference, with the consent of Mr. Lisarraga Valles, due to the exigent circumstances as

19   outlined in General Order 6-21.

20          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

21   based upon the reasons for detention hereafter set forth, finds:

22           FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

23          1.      There is therefore a rebuttable presumption of detention pursuant to 18 U.S.C. §

24                  3142(e).

25
     DETENTION ORDER - 1
                Case 2:17-cr-00234-JLR Document 16 Filed 04/19/21 Page 2 of 3




 1         2.      Mr. Lisarraga Valles stipulated to detention.

 2         3.      Mr. Lisarraga Valles poses a risk of nonappearance due to his ties to a foreign

 3                 country, substance abuse history, lack of verifiable employment, and because the

 4                 reported information could not be verified, and a local interview was not

 5                 conducted. Mr. Lisarraga Valles poses a risk of danger due to his substance abuse

 6                 history and the nature of the instant offense.

 7         4.      Based on these findings, and for the reasons stated on the record, there are no

 8                 conditions or combination of conditions other than detention that will reasonably

 9                 assure the appearance of Mr. Lisarraga Valles as required and the safety of the

10                 community.

11         IT IS THEREFORE ORDERED:

12         (1)     Mr. Lisarraga Valles shall be detained pending trial, and committed to the custody

13                 of the Attorney General for confinement in a correction facility separate, to the

14                 extent practicable, from persons awaiting or serving sentences or being held in

15                 custody pending appeal;

16         (2)     Mr. Lisarraga Valles shall be afforded reasonable opportunity for private

17                 consultation with counsel;

18         (3)     On order of a court of the United States or on request of an attorney for the

19                 government, the person in charge of the corrections facility in which Mr.

20                 Lisarraga Valles is confined shall deliver the Mr. Lisarraga Valles to a United

21                 States Marshal for the purpose of an appearance in connection with a court

22                 proceeding; and

23

24

25
     DETENTION ORDER - 2
             Case 2:17-cr-00234-JLR Document 16 Filed 04/19/21 Page 3 of 3




 1         (4)    The Clerk shall direct copies of this Order to counsel for the United States, to

 2                counsel for the Mr. Valles, to the United States Marshal, and to the United States

 3                Pretrial Services Officer.

 4         Dated this 19th day of April, 2021.

 5


                                                        A
 6

 7                                                      MICHELLE L. PETERSON
                                                        United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     DETENTION ORDER - 3
